United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1954
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of North Dakota.
Eleanar Pimentel-Mendiola,            *
also known as Elias Moraila-Cortez,   *    [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: February 6, 2004

                                 Filed: February 13, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


       Eleanar Pimentel-Mendiola challenges the sentence imposed by the district
court* after he pleaded guilty to illegal reentry. Pimentel-Mendiola’s counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), in which he argues
Pimentel-Mendiola’s 46-month term of imprisonment is excessive. This argument


      *
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota.
is unavailing. See United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992). We
have also reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and have found no nonfrivolous issues for appeal.

      We thus affirm the district court, and we grant counsel’s motion to withdraw.
                      ______________________________




                                       -2-